*852OPINION OF THE COURT
In each case: Upon reargument, following remand by the Supreme Court of the United States, judgment reversed, with costs in all courts, and the determination of the City Finance Administration imposing the New York City commercial rent and occupancy tax on petitioner for the period prior to January 1, 1973, annulled (Chase Manhattan Bank, N. A. v Finance Admin. of City of N.Y., 440 US 447).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg.